

Exhibit 10(nnnn)




FPIC INSURANCE GROUP, INC.
GENERAL COUNSEL POSITION


Position and Title:    General Counsel, an officer of FPIC Insurance Group, Inc.
(the “Company”) appointed by the Board of Directors of the Company pursuant to
the authority contained in Section 1 of Article III of the Amended and Restated
Bylaws of the Company. The General Counsel is not an employee of the Company or
any of its subsidiaries and performs his duties through the firm of Kirschner &
Legler, P.A. The time commitment of the position is expected to be approximately
25%-30% of “full-time”.


Duties:           To act as Chief Legal Officer of the Company, responsible for
(i) dealing with all current legal matters affecting the Company and its
subsidiaries, including, without limitation, oversight of all counsel employed
or engaged by the Company, (ii) such specific matters that from time to time may
be assigned to the General Counsel by the Board of Directors or a Committee
thereof, by the Chairman of the Board of Directors or by the President of the
Company, and (iii) developing and recommending to the President a long-term
framework for the legal function of the Company and its subsidiaries. The
General Counsel generally attends all meetings of all Committees of the Board of
Directors.


Reporting:         The General Counsel would report both to the Chairman of the
Board of Directors and the President of the Company.


Term:               At the pleasure of the Board of Directors.


Compensation:        (i) A retainer of $9,500 per month, payable on the first
day of each month to Kirschner & Legler, P.A., and (ii) a meeting fee for each
meeting of a Committee of the Board of Directors attended, without duplication
of fees paid to the General Counsel as a member of any such Committee, equal in
amount to the meeting fee paid a regular member of such Committee. In addition,
the General Counsel would, at the specific request of the Chairman of the Board
or the President of the Company, act as transaction or matter counsel with
respect to specific transactions or activities of the Company or any of its
subsidiaries, for which Kirschner & Legler, P.A. would be paid its usual fees
outside of the retainer relationship. Compensation arrangements would be
reviewed after the first six months.